Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 1 of 11




             EXHIBIT D
       Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 2 of 11




  DECLARATION OF ANN LUGBILL, COUNSEL FOR THE FERRARA RELATORS

       I, Ann Lugbill, duly swear under penalty of perjury the following:

       1.      My name is Ann Lugbill. I am personally acquainted with the legal issues and

facts herein stated. I am admitted to the Bars of the District of Columbia and of the Supreme

Court of Ohio. I was admitted to this Court in 1999 and practice in Ohio and Washington D.C.

with the law firm of Murphy Anderson PLLC.

       2.      Together with Mark Hanna of our firm, I was and am counsel for the Relators and

the Estate of the deceased Relator in U.S. ex rel Ferrara, et al. v. Novo Nordisk, Inc., et al., No.

1:11-cv-00074. One of our clients passed away in March 2019.

       3.      This Declaration contains facts showing contributions of the Ferrara Relators and

their Counsel to the Government’s investigation and settlement of False Claims Act claims

against Novo Nordisk, as well as the substantial harm and hardships they suffered as a result of

their whistleblowing activities.

       4.       As Counsel for the Ferrara Relators since 2010, I spent many hours in face-to-

face meetings with them, many more in lengthy telephone calls, and exchanged hundreds of

factual emails with them. I have extensive and detailed knowledge of the facts relating to their

contributions to this case and the hardships suffered as a result of their whistleblowing

experiences.

       5.      In some instances I have personal first-hand knowledge of the facts. In addition,

my statements are informed by my experience with whistleblowers, dating from the 1980s. I

have been qui tam counsel in dozens of cases over several decades, including a number of

pharmaceutical marketing cases, and co-authored a False Claims Act legal treatise and several

published articles or book chapters regarding the False Claims Act and whistleblower retaliation.
       Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 3 of 11




I have extensive experience as a trial lawyer for a publicly-traded institutional pharmacy and am

familiar with Ohio laws governing pharmaceutical storage and handling.


I.     First Hand Details of the Fraud (Senate Factor 1, DOJ Guideline 6 for Increase)

       6.      The Ferrara Relators were Novo Nordisk sales representatives, one an

institutional representative (calling upon hospital providers) and the other serving as specialty

representative (calling upon specialists, particularly endocrinologists). They were in a unique

position to have direct, firsthand knowledge of Novo’s fraudulent schemes. In their Complaint

and in their extensive evidentiary disclosures to the Government, by multiple in-person

interviews, documents, and memoranda, the Ferrara Relators provided extensive, firsthand

knowledge of Defendant’s marketing strategy, executed through its sales representatives, to

downplay the Victoza REMS and important safety considerations. They provided extensive

examples of misleading and unsafe marketing phraseology that Novo Nordisk sales

representatives were instructed to make to physicians worried about Victoza’s MTC cancer risk.


II.    Substantial Assistance During Government’s Investigation and Pre-Trial Phase
       (Senate Factor 2, DOJ Guideline 8 for Increase)

       7.      The Ferrara Relators made their initial disclosures to the Government on

December 17, 2010. On January 6, 2011, Mark Hanna and I met with Assistant U.S. Attorney for

the District of Columbia Beverly Russell to further disclose the significance of Novo’s

misconduct and the drug safety ramifications.

       8.      Relators filed their Complaint on January 12, 2011 in the United States District

Court for the District of Columbia in large part for the Government’s convenience. At their own

expense, Relators traveled from Ohio to Washington, D.C., leaving behind an infant and three

preschool-age children, in order to meet with the Department of Justice and other Government


                                                [2]
      Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 4 of 11




agents and attorneys in March 2011. Relators remained “on call” when new information came to

them that could assist DOJ—thus the 70 memorandums and multiple document productions that

the Ferrara Relators and Mark Hanna and I submitted to the Government.

             a. March 10-11, 2011 Meetings

       9.       The Government interviewed the Ferrara Relators for two days in March 2011,

including a separate meeting with FBI agents and the now-retired D.C. Assistant U.S. Attorney

Thomas Zeno, as part of a criminal investigation. I was present for Mr. Zeno’s interview.

             b. August 5, 2012 Meeting

       10.      On August 5, 2012, a Ferrara Relator was interviewed a second time in

Washington, D.C. by new DOJ Counsel William (“Will”) Olson. During this meeting, where I

was present with Mark Hanna, she provided additional information about how sales

representatives were instructed to leave the REMS-required “Highlighted Information for

Prescribers Document” and “Dear HCP letter” only with targeted physicians, and not to

residents, fellows, or non-targeted prescribers. She detailed how once REMS information was

left with a targeted physician, it was logged in a computer system to ensure that the same

prescriber would never receive a second REMS safety message. This minimized knowledge of

Victoza’s REMS in the medical and pharmaceutical community and avoided obligations under

Victoza’s REMS.

             c. Relators’ Continued Assistance and Cooperation

       11.      Between February 2011 and July 2014, the Ferrara Relators provided the

Government nearly 70 memorandums supplementing their Complaint or providing supporting

documentation. Topics include information on witnesses and doctors knowledgeable about

Novo’s REMS violations. A specific memo, dated September 26, 2013 and titled “Materiality of

Novo’s Failure to Comply with FDA REMS Requirements” contained a significant discussion on
                                               [3]
          Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 5 of 11




why, despite physicians prescribing Victoza for approved on-label use, REMS violations are

material to Medicare claims for Victoza. In this manner, the Ferrara Relators’ evidence provided

the Government with material support on how to legally and factually proceed with the REMS

claims.


III.       Witness Credibility (Senate Factor 2, DOJ Guideline 9 for Increase)

           12.      The Ferrara Relators were found by the Government to be credible witnesses

when interviewed on several occasions about Novo’s fraudulent activities and upon whose

information the Government relied in its criminal investigation(s). The Ferrara Relators would

have been credible witnesses had this case proceeded to discovery or trial.


IV.        Counsel’s Substantial Assistance (Senate Factor 2, DOJ Guideline 10 for Increase)

           13.      Counsel for the Ferrara Relators provided the Government with substantial

assistance throughout its investigation. Counsel provided the Government with memoranda that

described and analyzed the materiality of REMS and its enforcement through the False Claims

Act. Counsel had numerous communications with the Government to assist in the investigation

and develop the REMS legal theory. The memoranda sent by Relators’ Counsel to the

Government include:


    No.            Date                                          Subject1
          1        2/23/2011      Use of personal email accounts and more documents that were found
          2        6/20/2011      Disclosure Memo for amended complaints
          3        7/20/2011      Victoza Boot Camp, ***2 moving to Germany
          4        7/25/2011      Flash drive with additional video files
          5         8/5/2011      Snyder teleconference
          6         8/5/2011      Snyder teleconference
          7         8/5/2011      Timelines for Snyder and Hamdy teleconference

1
    Identifying details of most non-party individuals and entities have been removed in the editing process.
2
    *** indicates non-party name redacted.
                                                           [4]
 Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 6 of 11




 8     8/3/2011   Search terms from DOJ
 9     8/3/2011   Search terms selected by Relators
10     8/3/2011   *** internship at Novo HQ
11     9/6/2011   [Potential Witness] ***
12     9/8/2011   [Potential Witness] ***
                  Use of computer system for call notes, voice mail, personal cell
13     9/9/2011
                  phones, etc.
14     9/9/2011   HOMA-B
15    9/30/2011   Sales Reps Recently Leaving Novo Employment
16   10/25/2011   Outside Marketing Consultant Toolhouse
17   10/25/2011   Former Novo Vice President ***
18    12/9/2011   Speakers and Skeptics spreadsheet
19     1/9/2012   Former Novo Sales Rep ***
20     1/9/2012   Former Novo Medical Science Liaison ***
21    2/22/2012   Former *** Director of Pharmacotherapy ***
22    2/22/2012   Former Novo Sales Representative ***
23    2/22/2012   New Victoza Marketing Piece
24    2/22/2012   *** Voucher Program
25    2/24/2012   Novo Nordisk Spokesperson Paula Deen
26    2/24/2012   Former Novo Regional Sales Director ***
27    2/24/2012   Former Novo Institutional District Business Manager ***
28    2/24/2012   Victoza Marketing Materials
29    3/23/2012   [Potential Witness] ***
30    3/23/2012   [Potential Witness] ***
31    4/19/2012   Dr. ***
32    4/19/2012   [Potential Witness] ***
33    4/19/2012   Change in Levemir Pregnancy Category
34    5/11/2012   New Levemir “e-detail”
35    5/11/2012   Former Novo Sales Representative ***
36    5/11/2012   Novo-sponsored Victoza educational program on Medscape website
37    5/11/2012   Recent changes to Ohio Medicaid coverage of Victoza
38    6/12/2012   Former Novo Diabetes Care Specialist ***
39    6/12/2012   Former Novo Senior Marketing Director ***
40    7/19/2012   British Medical Journal Articles on Novo Postmarketing Trials
41   12/13/2012   New print ad for Victoza
42   12/13/2012   Former Novo Nordisk Business Manager ***
43   12/13/2012   Former Novo Nordisk Trainer ***
                  Novo’s Marketing for Cancer Safety based on Insulin-like Growth
44   12/13/2012
                  Factor
45     2/8/2013   Degludec Pre-Marketing and Sales Training
46     2/8/2013   Levemir Sales in Long-term Care
                                     [5]
      Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 7 of 11




                          [Potential Witness] , *** Assistant, Recent Phone Conversation with
     47        2/8/2013
                          Relator
     48       2/14/2013   Former Novo Employee ***
     49       2/14/2013   New Levemir Marketing Video: Basal Insulin and Weight Concerns
–             7/11/2013   Kickbacks (memo not numbered)
     50       7/12/2013   Marketing of Victoza for Polycystic Ovary Syndrome (PCOS)
     51       7/12/2013   Former Novo Manager ***
     52       9/11/2013   Former Novo Manager ***
                          Additional Information about Novo’s Kickbacks involving Diabetes
     53       9/11/2013
                          Educators
                          Materiality of Novo’s Failure to Comply with FDA REMS
–             9/26/2013
                          Requirements (memo not numbered)
                          Novo Sales Representative [Potential Witness] ’s Involvement with
     54       9/27/2012
                          Clinical Pharmacists in New York and New Jersey
     55       9/27/2013   Novo Sales Representative Married to High-Prescribing Physician
     56       11/6/2013   Victoza Television Ad Campaign
     57       11/6/2013   Victoza Obesity Marketing Strategy
     58        3/4/2014   Former Novo Sales Representative ***
     59        3/4/2014   Former Novo Sales Trainer ***
     60        3/4/2014   Former Novo Sales Representative ***
     61        3/4/2014   Former Novo Sales Representative and Trainer ***
     62        3/4/2014   Fraudulent Prior Authorizations for Express Scripts Pharmacy Plans
     63        3/4/2014   Former Novo Institutional Sales Representative ***
     64       3/14/2014   Novo Speaker and High-Prescribing Physician ***
     65       3/14/2014   Former Novo employees *** [7 individuals]
                          Distinguishing Victoza Prescriptions Written for Weight Loss from
     66       4/14/2014
                          those Written for Type 2 Diabetes
     67        5/6/2014   Former Novo Corporate VP of Human Resources ***
     68       6/25/2014   Current and Former Novo CDEs
     69       7/14/2014   Former Novo Regional Account Executive ***
     70       1/27/2017   Relators’ Entitlement to Relators’ Share

       14.    Additionally, in the fall of 2016 and early in 2017, at DOJ’s request, Mark Hanna

and I supplied the DOJ with suggested language for the settlement “covered conduct” terms

applicable to Novo Nordisk’s REMS violations, in response to requests from DOJ. In my

experience with several dozen FCA settlements in which I was the counsel handling settlement

for my clients, this is not a common contribution by Relators, but shows the importance of the

Relators’ contributions and knowledge to the Government’s ultimate recovery.

                                               [6]
        Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 8 of 11




V.       Support and Cooperation to the Government (Senate Factor 2, DOJ Guideline 11
         for Increase)

         15.      The Ferrara Relators cooperated and assisted the Government throughout its

investigation and up through reaching a global settlement in this matter. Relators cooperated in

all requests for extensions of the seal, despite this resulting in the case lasting nearly seven years.

At the specific request of the DOJ, Relators assisted with a related investigation, despite the

personal risks attendant to that assistance and the long-term lasting harm.


VI.      Substantial Harm and Hardships Suffered by Relators (DOJ Guideline 14 for
         Increase)

         16.      Following disclosures to the DOJ, Relators’ service to the United States resulted

in great personal and financial hardship. Both lost hundreds of thousands of dollars in future

income and benefits.3 Because of Novo Nordisk’s continued disparagement of the Relators and

by the disparagement from a Novo Nordisk speaker/physician, one Relator could not find work

and the other had one pharmaceutical employer after another refuse to assign her to work in her

hometown area. She was assigned to less lucrative and far-flung territories, necessitating long

commutes away from her young children and even had to move out of state.

         17.      Because of unexpected delays in the litigation, perhaps due to changes in

Government staffing that could not be avoided (including Mr. Zeno’s retirement, transfer of

Civil Frauds DOJ attorney Ms. Erica Hitchings to DOJ in San Francisco, and departures of

AUSAs Beverly Russell, Ted Radway, and Keith Morgan from the U.S. Attorney’s Office), the

Ferrara Relators endured more than 9 years of Novo Nordisk-caused retaliation as a result of




3
  While the Ferrara Relators resolved their personal claims with Novo Nordisk, their lifetime earnings will continue
to be less than they would have been but for their assistance to the United States.
                                                        [7]
       Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 9 of 11




their efforts in support of their False Claims Act case. In my experience, rarely does retaliation

continue and extend as far as it has in the case of the Ferrara Relators.

             a. Deceased Relator

       18.      My deceased client’s extensive sales experience, particularly pharmaceutical

sales, is recited in her Complaint. Despite her impressive resume, continuous job searching, and

work with several professional recruiters, she was not able to find comparable employment after

Novo Nordisk fired her. After termination, she was even publicly accosted by a Novo Nordisk

Sales Representative, the son of a Novo Nordisk paid speaker, while visiting an oncology

physician office. This mistreatment was a result of her efforts to assist the Government.

       19.      At the time of this lawsuit’s filing, the Deceased Relator had been recently

diagnosed with cancer. After a temporarily successful treatment, the Deceased Relator’s cancer

reappeared in multiple parts of her body and in the last years of her life she was largely confined

to a wheelchair. She passed away in 2019, survived by her husband and three school-aged

children. For all seven years of the Government’s investigation, the Deceased Relator persevered

with this qui tam action, despite her health condition. During her illness she met and conferred

with the DOJ and assisted their lawyers’ understanding about Novo’s fraudulent REMS scheme.

             b. Co-Relator

       20.      The Co-Relator has over 20 years of experience in the medical and

pharmaceutical sales industry. She continues to suffer retaliation for her protected

whistleblowing activities and has endured a demotion, despite high performance rankings and

sales results. She was forced to move from Ohio due to continued harassment and retaliation at

the hands of Novo Nordisk employees. As a result, however, she was able to provide the

Government with information about Novo’s marketing activities in a different region.



                                                [8]
       Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 10 of 11




        21.    At one point, a doctor who heard rumors about the Co-Relator’s whistleblowing

was reluctant to treat her medically. Three doctors took the extraordinary step of contacting her

then-current pharmaceutical company manager and threatened that the drug company would lose

its entire business with their hospital system if it continued to employ her. Additionally, a sales

colleague was likewise threatened with loss of business, simply because of association with the

Co-Relator. Most recently she has secured other employment, but at a substantial loss in pay and

benefits than what she would have had if she had been able to stay in her Novo Nordisk position.


VII.    Concluding Statements

        22.    These Relators contributed substantial information for years into the investigation.

They understood, due to their experience in the field and their personal educational and work

backgrounds, the importance of the REMS restrictions and how and why the government needed

to police this area of pharmaceutical marketing in order to protect patients’ health. The Ferrara

Relators taught the attorneys working on this matter about the Victoza REMS, how it actually

operated in the field under Novo Nordisk, and its importance to patient safety—their teaching

extended broadly to Mark Hanna, me, and our associates at Murphy Anderson PLLC, as well as

counsel for other Relators and the many civil and criminal Department of Justice attorneys and

agents who worked on the case.




                                                 [9]
Case 1:13-cv-01529-RBW Document 116-4 Filed 06/12/19 Page 11 of 11
